Citation Nr: 0525767	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-11 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Whether the income and expenses used in the award and 
reduction of the appellant's death pension benefits were 
properly calculated.


REPRESENTATION

Appellant represented by:	Jonathan Lamm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from November 1952 to November 
1954.  He died in January 2000.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania regarding 
the amount to be paid to the appellant for the death pension 
she is receiving as the surviving spouse of a veteran whose 
death was not service-connected.

The appellant testified at a June 2005 hearing before a 
Decision Review Officer (DRO).


FINDING OF FACT

Based on a review of the available pertinent evidence, the RO 
properly calculated the appellant's income and expenses in 
arriving at the appellant's income for VA purposes (IVAP), 
and properly calculated the difference between this figure 
and the maximum allowable income for those receiving death 
pension benefits.


CONCLUSION OF LAW

The income and expenses used in the award of the appellant's 
death pension were properly calculated.  38 U.S.C.A. §§ 1503, 
1521, 1541, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.2, 3.21, 3.23, 3.3, 3.271, 3.272 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The following discussion is predicated on the assumption that 
this Act pertains to this claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The appellant 
filed her claim for a death pension in April 2000, prior to 
the VCAA's November 9, 2000 effective date.  But the VCAA 
applies to claims filed prior to its effective date if VA had 
not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Here, the issue pertains 
to the amount of the death pension being paid to the 
appellant and the manner in which it was calculated, and the 
determinations as to these amounts took place after enactment 
of the VCAA.  Therefore, the VCAA applies to these 
determinations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) explained the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  
However, as explained in 7-2004, Pelegrini did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).  Here, the RO did not provide VCAA 
notice until it included the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2004) in its June 2005 SSOC.  
However, the RO continuously corresponded with the appellant 
regarding the amount of money she was due in death pension 
benefits, and afforded her a meaningful opportunity to 
participate effectively in the processing of her claim, which 
she availed herself of by testifying at the DRO hearing and 
continuing to submit information and correspondence regarding 
her income and expenses.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The appellant 
applied for death pension benefits by completing and 
submitting VA Form 21-534. The instructions for completing 
the form provides comprehensive information as to who is 
eligible for the benefit, the conditions, under which it is 
payable, and a complete explanation of the appeals process.  
An applicant is also placed on notice that one's income has a 
bearing on eligibility and that, due to frequent changes in 
income levels, one may call a VA office for the most recent 
information and a telephone number is provided.  The form 
instructs an applicant that he or she must provide the 
required information, and explains that all sources of income 
must be listed.  Thus, the appellant was fully placed on 
notice of the evidence required, and that she was responsible 
for providing it at the time she applied for the benefit.

In addition, in its October 2001 and March 2002 letters, the 
RO informed the veteran that it had adjusted her death 
pension based on the information that she and the Social 
Security Administration (SSA) had provided.  The March 2002 
letter also told the appellant to inform VA of any changes in 
income, net worth, medical expenses, or changes as to other 
matters.

Thus, VA's correspondence with the appellant substantially 
complied with the all of the elements of the notice 
requirement, including the fourth element.  Mayfield, 19 Vet. 
App. at 127.  In addition, as noted, the RO included in its 
June 2005 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).

Moreover, the RO asked for and obtained all relevant 
financial information from the appellant.  There is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
Indeed, at the June 2005 RO hearing, the appellant indicated 
that VA had a very good understanding of her medical 
expenses, and implied that VA had all of the necessary 
paperwork concerning her expenses (Hearing transcript, p. 
13).  The RO thus complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2004).

A death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's non-
service-connected death. 38 U.S.C.A. § 1541(a) (West 2002); 
38 C.F.R. § 3.4 (2004).  Basic entitlement to death pension 
exists if the veteran: was a veteran of a period war who had 
qualifying wartime service or was a veteran of a period of 
war who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability. Qualifying wartime service is that 
service specified in 38 U.S.C.A. § 1521(j) (West 2002) and 38 
C.F.R. § 3.3(a)(3) (2004) and means that the veteran served 
in the active military, naval or air service - (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  The qualifying periods 
of war are the Mexican border period, World War I, World War 
II, the Korean conflict, the Vietnam era and the Persian Gulf 
War.  See 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 
3.3(a)(3) (2004).

The dates of the Korean conflict are June 27, 1950 through 
January 31, 1955, inclusive.  38 C.F.R. § 3.2(e) (2004).  The 
veteran's November 1952 to November 1954 service makes him a 
qualified veteran of a period of war who had qualifying 
service.  As his surviving spouse, the appellant had the 
right to receive a death pension, based on his non-service-
connected death.  38 C.F.R. § 3.3(b) (2004).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.24 (West 2002).  In determining annual 
income, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income) shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 
3.271(a) (2004).  Social Security benefits are not 
specifically excluded under 38 C.F.R. § 3.272 (2004).  Such 
income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12- month annualization 
period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii) (2004).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1, and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. § 
3.21 (2004).

Initially, the Board notes that the RO denied the appellant's 
claim for reimbursement for medical expenses that the veteran 
incurred in 1999, the year prior to his death.  The appellant 
disagreed with this decision through a July 2000 letter from 
her representative, which requested a hearing before the RO.  
In an April 2001 letter, the RO determined that the appellant 
was entitled to a one-time payment of $2,822, representing 
all VA accrued benefits payable.  This was considered a full 
grant of benefits, and the request for a hearing was 
therefore not acted upon.

This appeal concerns the income and expenses used for 
calculating the award of death pension benefits to the 
appellant.

In October 2001, the RO changed the amount of the appellant's 
death pension based on information it had obtained from her 
and from SSA.  The following are the amounts awarded and 
figures upon which they were based.

Beginning February 1, 2000, it awarded $502.00 per month, 
with the reason for change being income change and allowance 
for medical and last expenses.  This amount was based on the 
following income figures: earnings - $0.00, SSA payments - 
$2,892; retirement income - $0.00; lump sum payment from SSA 
- $225.00.  This took into account $1,437 the veteran 
reported in medical expenses and $2,010.00 in last (final) 
expenses.

Beginning on December 1, 2000, the award was $502.00 per 
month, with the reason for change being legislative increase.  
This amount was based on the following income figures: 
earnings - $0.00; SSA Payments $3,084.00 from Social 
Security; retirement - $0.00; lump sum payment from SSA - 
$255.00.  This took into account $1437.00 in reported medical 
expenses and $2,010.00 in last expenses.

Beginning January 1, 2001, the award was $310.00 per month, 
with the reason for change being income change and reduced 
medical and last expenses.  This amount was based on the 
following income figures: earnings - $0.00, SSA payments - 
$3,084; retirement - $0.00, other sources - $0.00.  This took 
account of $600.00 in Medicare premiums and $360.00 in health 
insurance premiums reported as continuing medical expenses, 
and $175.00 in last expenses paid in 2001.

Beginning February 1, 2001, the award was $331.00 per month, 
with the reason for change being income change and ceasing 
counting the one time $255.00 SSA lump sum payment.  This 
amount was based on the following income figures: earnings - 
$3,084.00; SSA payments - $0.00; retirement - $0.00; and 
other sources - $0.00.  This took account of $600.00 in 
Medicare premiums, $360.00 in health insurance premiums 
reported as continuing medical expenses, and $175.00 in last 
expenses paid in 2001.

Beginning February 1, 2002, the award was $316.00 per month, 
with the reason for change being income change and the end of 
consideration of last expenses.  This amount was based on the 
following income figures: earnings - $0.00, SSA payments - 
$3,084.00; retirement - $0.00; other sources - $0.00.  This 
took into account $960.00 in reported medical expenses.

The appellant disagreed in a November 2001 letter from her 
attorney.  First, the appellant's attorney indicated that she 
was not receiving $502.00 from VA as of January 1, 2001, but, 
rather, was receiving $442.00.  In addition, the appellant's 
attorney disagreed with the $2,892.00 amount stated as the 
income from Social Security for 2000, stating that the net 
amount was $1,988 for the year 2000, and $2,312.00 through 
November 2001.  The appellant's representative also disagreed 
with the calculation of $1,477 in medical expenses and 
$2010.00 in last expenses, citing the $6000.00 in funeral 
expenses for which she had been paying $100.00 per month 
since February 2000.  In her own letter, the appellant stated 
that from the date of the veteran's death to the present, the 
appellant should not be receiving anything less than the 
maximum amount a widow is entitled to, and she also discussed 
her own difficult financial circumstances.

The Board notes that the figures used in the October 2001 
letter reflected a higher amount of SSA income than had 
previously been counted, and the award reduction effective 
February 1, 2001 created an overpayment of $1,080.00.  The 
debt created by the overpayment was waived by VA in February 
2002.

In March 2002, VA again adjusted the appellant's pension.  
The following are the amounts awarded and figures upon which 
they were based.

Beginning January 1, 2001, the award was $465.00 per month, 
with the reason for change being medical expenses counted.  
This amount was based on the following income figures: 
earnings - $0.00; SSA payments - $3,084.00; retirement - 
$0.00; other sources - $255.00.  This took into account 
$2,993.00 in reported medical expenses.

Beginning February 1, 2001, the award was $486.00 with the 
reason for change being change in income.  This amount was 
based on the following income figures: earnings - $0.00; SSA 
payments - $3,084.00; retirement - $0.00; other sources - 
$0.00.  This took into account $2,993 in reported medical 
expenses.

Beginning December 1, 2001, the award was $493.00 per month, 
with the reason for change being legislative increase.  This 
amount was based on the following income figures: earnings: 
$0.00; SSA payments: $3,156.00; retirement: $0.00; other 
sources: $0.00.  This took into account $2,993.00 in reported 
medical expenses.

Beginning January 1, 2002, the amount was $419.00 per month, 
with the reason for change being medical expenses counted.  
This amount was based on the following income figures: 
earnings: $0.00; SSA payments: $3,156.00; retirement - $0.00; 
other sources: $0.00.

Beginning February 1, 2002, the amount was $0.00 per month, 
with the reason for change being income change.  This amount 
was based on the following income figures: earnings: $0.00; 
SSA payments: $12,792.00; retirement - $0.00; other sources - 
$5,007.00.

In an April 2002 letter, the appellant conceded that the new 
amount of money she received in SSA payments, $794.00 per 
month, prevented her from receiving a death pension because 
her income exceeded the maximum allowable amount.  However, 
she argued that VA still owed her money for medical expenses, 
including the $2,100.00 and $2,993 for previous years.  She 
also argued that VA had miscalculated the amount she had 
received form other sources.  Specifically, she argued that 
VA miscalculated the amount of income she received from other 
sources and Social Security.

Based on the above, the veteran's claim that the income used 
in the award of her death pension was improperly calculated 
must be denied.  A comparison of the available data and the 
figures that the RO used reflects that the RO properly 
calculated the amount of the veteran's death pension from 
January 2001 to February 2002 and thereafter.

The limit set by law for the maximum amount that a spouse 
without children can receive in death pension benefits was 
$6,237.00 in 2001.  See M21-1 Adjudication Manual, Part 1, 
Change 35, Appendix B (effective December 1, 2000).  The 
limit set by law for the maximum amount that a spouse without 
children can receive in death pension benefits was $6,407.00 
in 2002.  See M21-1 Adjudication Manual, Part 1, Change 41 
(effective December 1, 2001).  The amounts calculated for SSA 
payments corresponded with the information on the February 
2002 SSA inquiry printout.  Moreover, the amount of 
unreimbursed medical expenses corresponded to the information 
that the veteran provided in her Improved Pension Eligibility 
Verification Reports (EVRs), and the amount in excess of five 
percent of the maximum income rate allowable was properly 
excluded from the appellant's income for the same twelve-
month annualization period.  The RO also properly calculated 
the appellant's last expenses, as the appellant was entitled 
to deduct only the amount she had paid toward these expenses, 
and not the full amount owed, as the appellant and her 
representative implied in their correspondence.  In addition, 
the difference between the maximum allowable amount of income 
and the appellant's IVAP was correctly calculated for the 
relevant annual periods.

In sum, the preponderance of the evidence of record reflects 
that the income and expenses used in the award of the 
appellant's death pension were properly calculated.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the appellant's claim that the income and 
expenses used in the award of her death pension were 
improperly calculated must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim that the income and expenses used in the award and 
reduction of the appellant's death pension benefits were 
improperly calculated is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


